Citation Nr: 0210618	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318(b)(1) (West 
1991 & Supp. 2001).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The appellant is the widow of a deceased veteran, who served 
in the U.S. Armed Forces in the Far East and had recognized 
guerilla service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, which in 
pertinent part denied sevice connection for the cause of the 
veteran's death.  The Board remanded this case in April 2001 
for the purpose of further development of the evidence and 
for readjudication to include the issuance of a statement of 
the case.  

The appellant has filed a claim for benefits pursuant to 
38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board 
has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  In that decision the 
Federal Circuit directed the Department to conduct 
expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that 
they are consistent.  The temporary stay on adjudication 
of certain 38 U.S.C. § 1318 claims, including that in 
this case, will remain in effect pending the completion 
of the directed rulemaking.  

In passing, the Board observes that in March 2002 the 
Compensation and Pension Service issued a decision that the 
appellant had forfeited under 38 U.S.C.A. § 6103(a) all 
rights, claims and benefits under laws administered by VA, 
based on a finding that she had submitted false and 
fraudulent statements and evidence in the prosecution of her 
claim for DIC.  The appellant was informed of this decision 
by letter in March 2002, but no specific response thereto has 
been received.  The claims file was returned to the Board in 
July 2002 for further appellate review.


REMAND

The Board notes that, after considerable development of the 
evidence subsequent to the Board's April 2001 remand of this 
case, it appears that no supplemental statement of the case 
was issued by the RO on the issue of entitlement to service 
connection for the cause of the veteran's death, the issue 
over which the Board currently has jurisdiction to issue a 
decision.  The RO must issue a supplemental statement of the 
case to the appellant when additional pertinent evidence is 
received pursuant to Board remand.  See 38 C.F.R. § 19.31 
(2001).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The appellant should be provided a 
supplemental statement of the case, 
reflecting RO consideration of all 
additional evidence, and the opportunity 
to respond, on the issue of service 
connection for the cause of the veteran's 
death.  

If the benefits sought on appeal are not granted, the case 
should then be returned to the Board for final appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



